MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                Jun 17 2020, 9:44 am
court except for the purpose of establishing                                 CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
estoppel, or the law of the case.                                             and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
R. Patrick Magrath                                        Katherine A. Cornelius
Alcorn Sage Schwartz & Magrath, LLP                       Deputy Attorney General
Madison, Indiana                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                         June 17, 2020
Child Relationship of M.G.                                Court of Appeals Case No.
(Minor Child),                                            19A-JT-3076
C.W. (Mother),                                            Appeal from the Scott
                                                          Superior Court
Appellant-Respondent,
                                                          The Honorable Marsha
        v.                                                Owens Howser, Judge
                                                          Trial Court Cause No.
Indiana Department of                                     72D01-1810-JT-62
Child Services,
Appellee-Petitioner



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-3076 | June 17, 2020                    Page 1 of 15
[1]   C.W. (Mother) appeals the juvenile court’s order terminating her parent-child

      relationship with M.G. (Minor Child), arguing that the evidence is insufficient

      to support the order. Finding the evidence sufficient, we affirm.


                                                         Facts
[2]   Minor Child was born to R.G. (Father)1 and Mother on July 18, 2013. On

      August 9, 2016, law enforcement discovered then-three-year-old Minor Child

      walking alone down the middle of a busy street. After figuring out where Minor

      Child lived, officers went there and pounded on the door for approximately six

      minutes to speak with Minor Child’s parents. Mother finally answered the door

      and proceeded to make the following claims to the police: that she was unaware

      that Minor Child was missing; that just days before, the Department of Child

      Services (DCS) had been harassing her to remove Minor Child from the home;2

      that DCS had inappropriately brought hallucinogens into her home; and that

      the fumes from those hallucinogens had prevented her from waking up. The

      officers became concerned about Mother’s mental health and how her impaired

      judgment and reasoning were affecting Minor Child’s livelihood.


[3]   Law enforcement delivered their report to Family Case Manager (FCM)

      Caitlyn Hardin to assess the best solution going forward. They collectively

      decided that Minor Child’s removal from the home was necessary given the




      1
          Father is not a party to this appeal.
      2
          At the time of this incident, Mother was already involved with DCS in another matter.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-3076 | June 17, 2020               Page 2 of 15
      safety concerns surrounding Minor Child’s temporary abandonment and

      Mother’s mental stability. Minor Child was then promptly removed from

      Mother’s care and custody. And soon thereafter, on August 11, 2016, DCS filed

      a petition alleging that Minor Child was a Child in Need of Services (CHINS).

      Initially, the juvenile court placed Minor Child in a foster care home that was

      near Mother’s residence.


[4]   On August 16, 2016, Mother underwent a psychological evaluation with Dr.

      Linda McIntire of Shelby Psychological Services. During the session, Dr.

      McIntire observed that Mother experienced delusions that impaired her

      reasoning and judgment and that Mother was unaware of the full impact of her

      mental illness. Ultimately, Dr. McIntire diagnosed Mother with schizophrenia

      and concluded that Mother could not safely provide and care for Minor Child

      given the seriousness of her illness. Mother explained to FCM Hardin that she

      believed the diagnosis was incorrect because, in her mind, Dr. McIntire was just

      a math teacher “posing as a psychiatrist.” Tr. Vol. II p. 34.


[5]   Following the factfinding hearing, on September 29, 2016, the juvenile court

      adjudicated Minor Child to be a CHINS and entered a dispositional decree. Per

      that dispositional decree, Mother was required to (1) undergo significant,

      individual psychological treatment; (2) maintain contact with DCS and provide

      updates; (3) participate in all DCS-recommended programs; (4) maintain stable

      employment and safe housing; (5) complete a parenting assessment and follow

      all accompanying recommendations; (6) participate in supervised visitations



      Court of Appeals of Indiana | Memorandum Decision 19A-JT-3076 | June 17, 2020   Page 3 of 15
      with Minor Child; (7) refrain from using any illegal substance; and (8) complete

      up-to-date psychological examinations. See generally Ex. Vol. II p. 37-39.


[6]   As part of her treatment regimen, Mother first attended sessions at the

      Lifesprings outpatient facility. There, Mother was required to participate in

      individual therapy, case management, and medical management. However,

      sometime in December 2016, Lifesprings discharged Mother, finding that her

      delusions were too severe for her to make any progress with its programs.

      Accordingly, Lifesprings recommended that Mother participate with an

      inpatient program at Wellstone before reengaging with outpatient treatment

      options. Unfortunately, Wellstone refused to provide Mother with any

      treatment based on its conclusion that she was not an active threat for

      committing suicide.


[7]   Therefore, at the beginning of 2017, DCS referred Mother to Associates in

      Counseling and Psychotherapy (ACP), where Mother was to receive

      medication prescribed by a nurse practitioner. Though Mother participated in

      services, ACP noticed little progress because Mother refused to accept her

      schizophrenia diagnosis and “tak[e] ownership of her symptoms.” Tr. Vol. II p.

      37. Mother’s personal ACP doctor then referred her to the Centerstone facility.

      At the conclusion of Mother’s April 3, 2017, intake, Centerstone also diagnosed

      Mother with schizophrenia and recommended further inpatient services.

      However, Mother did not follow those recommendations and continued to

      deny that she suffered from schizophrenia. Along the way, DCS helped pay for

      Mother’s medication to help her control her delusions so that she could begin

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-3076 | June 17, 2020   Page 4 of 15
       therapy. Centerstone even provided Mother with prescription cards to reduce

       the price of her medication for the same reason. On April 17, 2017, the juvenile

       court ordered that Minor Child be placed with her maternal grandmother, who

       lives in Chicago.


[8]    By October 2017, Mother was participating with Centerstone’s outpatient

       services, but her aggression and delusions further worsened. She claimed that

       she was unable to meet with a therapist alone, and she never started any

       inpatient services, despite multiple recommendations that she do so. For the

       next three months, Mother consistently refused to participate in required

       services and admit that she had mental health issues. Mother did keep in

       constant contact with FCM Hardin, who suspected that Mother had not been

       taking her prescription medication on schedule or even at all.


[9]    In January 2018, FCM Shelly Campbell took over Mother’s case and referred

       her to Ireland Home Based Services to address Mother’s parenting skills. After

       her involvement with that program broke down, Mother returned to

       Lifesprings, which again recommended that Mother immediately be admitted

       to an inpatient program. FCM Campbell testified that Mother started to refuse

       to return drug screens and that Mother’s behavior was “very erratic.” Id. at 48.

       And when Mother did return drug screens, she tested positive for

       amphetamines and cocaine in May 2018.


[10]   Moreover, while undergoing treatment, Mother gave birth to another child on

       June 9, 2018. That same day, DCS intervened immediately and removed the


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-3076 | June 17, 2020   Page 5 of 15
       newborn child from Mother’s care and custody due to Mother’s unresolved

       mental health issues. The record shows that Mother did not obtain prenatal care

       and smoked and drank heavily throughout this pregnancy. Mother’s mental

       health continued to deteriorate after this point, and Mother showed no sign of

       attempting to start any new mental health treatment.


[11]   During the CHINS proceedings, Mother rarely visited with Minor Child. DCS

       concedes that it was a long drive between Austin, Indiana—where Mother

       resides—and Chicago, Illinois—where Minor Child’s maternal grandmother

       resides. However, Mother barely visited with Minor Child even when Minor

       Child was placed in foster care nearby. And even after DCS gave Mother a gas

       card and set up halfway visits in Lafayette, Indiana, Mother either cancelled the

       supervised visitations or did not show up at all. FCM Campbell testified that

       Mother’s last supervised visitation with Minor Child was at a DCS office in

       summer 2018 and that the visitation was not productive.


[12]   On October 16, 2018, DCS filed a petition for involuntary termination of the

       parent-child relationship between Mother and Minor Child. The juvenile court

       held a termination hearing on April 22, 2019, at which time Mother was

       incarcerated. FCM Hardin testified that because of Mother’s ongoing mental

       health issues and her unwillingness to seek proper treatment or accept her

       diagnosis, Minor Child would be in danger if returned to Mother’s care and

       custody. FCM Campbell testified that Mother could not provide for Minor

       Child’s emotional needs and that Mother’s instability would create an unsafe

       environment for Minor Child. Additionally, Court Appointed Special Advocate

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-3076 | June 17, 2020   Page 6 of 15
       (CASA) Lena Reynolds testified that termination was in Minor Child’s best

       interests and that her maternal grandmother was ready and willing to adopt

       Minor Child.


[13]   Eventually, on December 2, 2019,3 the juvenile court issued an order

       terminating Mother’s parent-child relationship with Minor Child. Mother now

       appeals.


                                       Discussion and Decision
                                         I. Standard of Review
[14]   When reviewing an order on the termination of a parental relationship:


                We do not reweigh the evidence or determine the credibility of
                witnesses, but consider only the evidence that supports the
                judgment and the reasonable inferences to be drawn from the
                evidence. We confine our review to two steps: whether the
                evidence clearly and convincingly supports the findings, and then
                whether the findings clearly and convincingly support the
                judgment.

                Reviewing whether the evidence “clearly and convincingly”
                supports the findings, or the findings “clearly and convincingly”
                support the judgment, is not a license to reweigh the evidence.


       In re E.M., 4 N.E.3d 636, 642 (Ind. 2014) (internal citations omitted) (some

       internal quotations omitted). We must give “due regard” to the juvenile court’s



       3
         There is nothing in the record indicating why it took the juvenile court nearly eight months before it issued
       its order terminating Mother’s parent-child relationship with Minor Child. We urge juvenile courts to be
       more expedient with these matters, especially when a child has been removed from a respondent parent’s
       care and custody.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-3076 | June 17, 2020                       Page 7 of 15
       ability to judge witness credibility firsthand, and we will not set aside its

       findings or judgment unless clearly erroneous. Id.


[15]   Pursuant to Indiana Code section 31-35-2-4(b)(2), DCS must prove the

       following in order to terminate a parent-child relationship:


               (A) that one (1) of the following is true:

                        (i) The child has been removed from the parent for at least
                        six (6) months under a dispositional decree.

                        (ii) A court has entered a finding under IC 31-34-21-5.6 that
                        reasonable efforts for family preservation or reunification
                        are not required, including a description of the court’s
                        finding, the date of the finding, and the manner in which
                        the finding was made.

                        (iii) The child has been removed from the parent and has
                        been under the supervision of a local office or probation
                        department for at least fifteen (15) months of the most
                        recent twenty-two (22) months, beginning with the date the
                        child is removed from the home as a result of the child
                        being alleged to be a child in need of services or a
                        delinquent child;

               (B) that one (1) of the following is true:

                        (i) There is a reasonable probability that the conditions that
                        resulted in the child’s removal or the reasons for placement
                        outside the home of the parents will not be remedied.

                        (ii) There is a reasonable probability that the continuation of
                        the parent-child relationship poses a threat to the well-being
                        of the child.

                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;

               (C) that termination is in the best interests of the child; and

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-3076 | June 17, 2020   Page 8 of 15
               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       DCS must prove these allegations by clear and convincing evidence. In re N.G.,

       51 N.E.3d 1167, 1170 (Ind. 2016).


                                              II. Sufficiency
[16]   On appeal, Mother argues that the evidence is insufficient to support the order

       terminating her parent-child relationship with Minor Child. Specifically,

       Mother contends that DCS failed to prove by clear and convincing evidence

       that the conditions that led to Minor Child’s removal will not be remedied; that

       continuation of the parent-child relationship poses a threat to Minor Child’s

       well-being; and that termination is in Minor Child’s best interests.


                                     Conditions Resulting in Removal

[17]   First, we must consider what conditions led to Minor Child’s initial and

       continued removal and second, whether DCS proved that there is a reasonable

       probability that those conditions will not be remedied. In re I.A., 934 N.E.2d
1127, 1134 (Ind. 2010). Minor Child was initially removed from Mother’s care

       and custody after police officers discovered Minor Child walking alone down

       the middle of a busy street. Once she finally answered the officers’ knocks at her

       door, Mother then made various accusations about DCS and claimed that she

       did not even know that Minor Child had left the home. Concerned about

       Mother’s mental state, the officers then relayed their report to FCM Hardin,

       who determined that initial removal was necessary for Minor Child’s health.
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-3076 | June 17, 2020   Page 9 of 15
       Minor Child continued to be removed from Mother’s care during the CHINS

       case because of Mother’s repeated drug use, failure to participate in court-

       ordered services, unwillingness to accept her diagnosis, and minimal progress in

       the way of treatment.


[18]   Upon review of the record, we find that there was ample evidence supporting

       the juvenile court’s conclusion that the conditions resulting in removal would

       not be remedied. Though we do not fault Mother for merely having a mental

       illness, we do take into consideration whether that mental illness affects

       Mother’s ability to parent Minor Child in a safe and appropriate way. See R.G.

       v. Marion Cty. Office, Dep’t of Family & Children, 647 N.E.2d 326, 330 (Ind. Ct.

       App. 1995) (holding that a parent’s mental illness “standing alone, is not a

       proper ground for terminating parental rights. However, in instances where the

       parents are incapable of or unwilling to fulfill their obligations in caring for their

       child, mental illness may be considered[] (internal citation omitted)).


[19]   Here, the record is replete with evidence demonstrating Mother’s lack of

       commitment to fulfilling her obligations during the CHINS proceedings. Any

       time Mother showed some indicia of progress, she regressed and directly

       violated the juvenile court’s orders. See, e.g., Lang v. Starke Cty. Office of Family &

       Children, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007) (holding that the juvenile

       court may “consider the parent’s response to the services offered through . . .

       DCS[]” in CHINS proceedings). At every step of the way, Mother plainly

       denied having any mental health issues, neglected to commit to both inpatient

       and outpatient services, refused to return drug screens (and even when she did,

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-3076 | June 17, 2020   Page 10 of 15
       returned positive drug screens), questioned the authority and credentials of

       medical and DCS professionals assisting her with the reunification process, and

       did not follow through with any of her providers’ recommendations.


[20]   Furthermore, Mother failed to make any meaningful efforts to reestablish a

       bond with Minor Child from the moment of removal. When Minor Child lived

       in foster care and was geographically closer to Mother, Mother simply did not

       attend supervised visitations. And when Minor Child was placed with her

       maternal grandmother in Chicago, Mother did little to make visitations happen,

       even when DCS arranged for visitations to take place in Lafayette and provided

       Mother with a gas card. Mother’s failure to exercise her right to visit her child

       demonstrates a “lack of commitment to complete the actions necessary to

       preserve [the] parent-child relationship[.]” In re A.L.H., 774 N.E.2d 896, 900

       (Ind. Ct. App. 2002).


[21]   Therefore, we can only find that the evidence is sufficient to support the

       juvenile court’s conclusion that there is a reasonable probability that the

       conditions resulting in Minor Child’s removal will not be remedied.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-3076 | June 17, 2020   Page 11 of 15
                                    Threat to Minor Child’s Well-Being4

[22]   To meet this statutory element, “[c]lear and convincing evidence need not

       reveal that ‘the continued custody of the parents is wholly inadequate for the

       child’s very survival.’” Bester v. Lake Cty. Office of Family & Children, 839 N.E.2d
143, 148 (Ind. 2005) (quoting Egly v. Blackford Cty. Dep’t of Pub. Welfare, 592
N.E.2d 1232, 1233 (Ind. 1992)). “Rather, it is sufficient to show by clear and

       convincing evidence that ‘the child’s emotional and physical development are

       threatened’ by the respondent parent’s custody.” Id. (quoting Egly, 592 N.E.2d

       at 1234).


[23]   In evaluating the well-being of the child, “[juvenile] courts have properly

       considered evidence of a parent’s prior criminal history, drug and alcohol

       abuse, history of neglect, failure to provide support, and lack of adequate

       housing and employment.” A.F. v. Marion Cty. Office of Family & Children, 762
N.E.2d 1244, 1251 (Ind. Ct. App. 2002). And here, Mother has a known

       history of using and abusing both legal and illegal substances. Mother returned

       drug screens where she tested positive for cocaine and amphetamines. During

       the CHINS proceedings, Mother gave birth to another child; but it was later

       revealed that Mother smoke and drank heavily during her pregnancy.




       4
        We note that the termination statute is phrased in the disjunctive, and because we find that the element of
       showing that there is a reasonable probability that the conditions that led to Minor Child’s removal will not
       be remedied has been satisfied, we are not required to address this issue. However, we choose to do so
       briefly.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-3076 | June 17, 2020                    Page 12 of 15
[24]   Numerous individuals and entities—Lifesprings outpatient facility, FCMs

       Hardin and Campbell, Dr. McIntire, and the Centerstone facility—urged

       Mother to admit herself to an inpatient facility, but she consistently refused to

       do so. Not only that, but Mother oftentimes forgot or simply refused to take her

       prescription medication to treat her schizophrenia, despite receiving

       prescription cards from DCS and Centerstone to offset expensive drug prices.

       FCMs Hardin and Campbell both testified that Mother has yet to fully come to

       terms with her illness and how it impacts every facet of her life. According to

       them, this inability to care for herself would threaten Minor Child’s well-being

       should she be returned to Mother’s care and custody.


[25]   The evidence shows that despite the availability of various services designed to

       assist Mother with her mental health struggles, Mother has not fulfilled her

       obligations. And as it stands, in our opinion, Mother does not have a safe and

       nurturing home to which Minor Child can return. To the contrary, we believe

       Mother’s erratic behavior, exacerbated severely by her frequent delusions and

       uncooperativeness, would pose a threat to Minor Child’s well-being. Should

       Minor Child return to Mother’s home, the evidence reveals that there is a high

       likelihood that the unstable environment therein will have a deleterious and

       prolonged effect on Minor Child’s future.


[26]   Therefore, we find that the juvenile court did not err when it concluded that

       DCS proved by clear and convincing evidence that continuation of the parent-

       child relationship would be a threat to Minor Child’s well-being.



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-3076 | June 17, 2020   Page 13 of 15
                                        Best Interests of Minor Child

[27]   “The purpose of terminating parental rights is not to punish parents but to

       protect their children.” In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001).

       “[I]n determining what is in the best interests of the children, the court is

       required to look . . . to the totality of the evidence.” Id. at 776. In so doing, the

       juvenile court must subordinate the interests of the parents to those of the

       children involved. Id.


[28]   Here, the juvenile court determined that a permanency plan had been

       established for Minor Child to be adopted by her maternal grandmother. And

       after hearing testimony from FCMs Hardin and Campbell and CASA Reynolds

       about Mother’s ongoing mental health struggles and her need for even more

       treatment, the juvenile court concluded that termination was in Minor Child’s

       best interests.


[29]   We concur in the juvenile court’s assessment. We reiterate that it is not the

       mere presence of Mother’s schizophrenia diagnosis that has led to termination,

       and we acknowledge the very real issues she has to face. Individuals with a

       variety of mental and physical health struggles make excellent parents, but in

       this case, Mother has been unable to meet that bar. Simply put, in looking at the

       totality of the circumstances, we find that Minor Child needs more, especially

       when considering how young she is. The record shows that following nearly

       three years of treatment options and DCS-sponsored assistance, Mother is still

       simply not in a position to care for her Minor Child. We urge Mother to

       continue with inpatient treatment and seek further help.
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-3076 | June 17, 2020   Page 14 of 15
[30]   Minor Child needs and deserves to have a loving and stable household in which

       to thrive, and she has that with her maternal grandmother. With all of this in

       mind and given that DCS has established a solid permanency plan for Minor

       Child’s adoption, we find that the juvenile court did not err by concluding that

       DCS proved by clear and convincing evidence that termination is in Minor

       Child’s best interests.


[31]   The judgment of the juvenile court is affirmed.


       Bradford, C.J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-3076 | June 17, 2020   Page 15 of 15